ERVIN, Judge.
The appellant seeks review of his conviction for first degree murder, use of a firearm in commission of a felony, shooting within a building, and carrying a concealed firearm, contending that the trial court reversibly erred in precluding the defense from introducing a taped statement made by the appellant to police officers one and one-half hours after the victim was killed. We hold that the statement sought to be introduced was inadmissible hearsay and does not fall within the “state of mind” exception as argued by the appellant. See United States v. Ponticelli, 622 F.2d 985 (9th Cir.), cert. denied, 449 U.S. 1016, 101 S.Ct. 578, 66 L.Ed.2d 476 (1980); Section 90.803(3)(b), Florida Statutes.
AFFIRMED.
SMITH, C.J., and NIMMONS, J., concur.